UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2065



In Re: MUZIO ROBERTO; In Re: MARY K. ROBERTO,

                                                             Debtors.



MUZIO ROBERTO; MARY K. ROBERTO,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES TRUSTEE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-78-AW)


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muzio Roberto, Mary K. Roberto, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muzio Roberto and Mary K. Roberto appeal from the district

court’s order denying their motion to reconsider a prior order

affirming the bankruptcy court’s dismissal of their Chapter 13

petition.   Our review of the record and the district court’s opin-

ion discloses no reversible error.   Accordingly, we affirm on the

reasoning of the district court. Roberto v. United States Trustee,

No. CA-01-78-AW (D. Md. filed July 23, 2001, entered July 24,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2